Citation Nr: 1324715	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for hepatitis.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

This matter was previously before the Board in November 2012 when it was remanded for further development of the evidence.  While the Veteran's appeal was in remand status, his claim for entitlement to service connection for skin cancer was granted in an April 2013 rating decision.  This action constitutes a full grant of the benefit sought on appeal with respect to that issue, and it is no longer before the Board.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of his hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show a diagnosis of hepatitis or a disability manifested by residuals of hepatitis.


CONCLUSION OF LAW

A chronic disability manifested by hepatitis or residuals of hepatitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for hepatitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, available VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records from his first period of active duty service are not of record, and the RO has determined that they are not available.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, although the Veteran identified treatment at a VA Medical Center in Sepulveda, California from May 1975 through March 1980, a June 2011 response from that VA Medical Center reflects that there were no treatment records pertaining to the Veteran during that time period.  Accordingly, further efforts to obtain those Federal records would be futile.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Veteran was afforded a VA examination with respect to his hepatitis in December 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended that this examination was inadequate, and the Board finds that it is adequate in this case, as the examination was based upon a complete review of the Veteran's claims file, an interview of the Veteran, a physical examination of the Veteran, as well as laboratory testing.  Additionally, the examiner provided supporting explanation and rationale for the opinion that the Veteran does not have a current diagnosis of hepatitis or a disability manifested by hepatitis.  Accordingly, the Board finds the December 2012 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the September 2012 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for hepatitis is warranted.  During a September 2012 hearing before the Board, the Veteran testified that he contracted hepatitis during his first enlistment and was hospitalized at the U.S. Naval Hospital on base in Atsugi, Japan for approximately two to three weeks in 1953.  He stated that, prior to his hospital admission, he experienced liver failure with symptoms including abnormally colored urine, weakness, loss of strength, and loss of appetite.  He stated that he was told that the diagnosis was infectious hepatitis.  He explained that he had a relapse of hepatitis in September 1958, and was hospitalized at the U.S. Naval Hospital in Philadelphia, Pennsylvania for approximately four weeks.  He recalled that he was placed in isolation and received treatment for hepatitis during that time.  The Veteran stated that he was treated for his third and final relapse of hepatitis in January 1959, and was hospitalized at the U.S. Naval Hospital in Naples, Italy for approximately two weeks.  He explained that, since that time, he has had no further relapses of hepatitis.  In his April 2008 claim form, the Veteran indicated that he had not received recent medical treatment for hepatitis.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's available service records reveal a March 1954 record which indicates that the Veteran was transferred to U.S. Naval Hospital 3923 for treatment in February 1954.  Another record reveals that, in March 1954, the Veteran was a patient in U.S. Naval Hospital 3923.  Additional records show that, in October 1958, the Veteran was transferred to the U.S. Naval Hospital in Philadelphia, Pennsylvania for treatment and was released in November 1958 for further assignment.  A March 1973 record notes that the Veteran had a history of hepatitis in 1953, 1958, and 1959.  The treatment record also indicates that the Veteran was exposed to hepatitis for two days from a neighbor.  The diagnosis was significant exposure.  An April 1970 examination reflects that the Veteran's abdomen and viscera were normal.  In a report of medical history, completed at that time, the Veteran denied stomach, liver, or intestinal trouble; jaundice; and frequent or painful urination.  An October 1973 separation examination also reveals that the abdomen and viscera were normal.

Private medical treatment records from 1989 and 1992 show that the Veteran reported a history of infectious hepatitis in 1958 with prolonged hospitalizations for jaundice and dysphagia.  The physician indicated that the Veteran's previous hepatitis was possibly related to mononucleosis in 1953 with no subsequent residual from either episode.  VA treatment records from May 2008 reflect that laboratory testing for hepatitis A, hepatitis B, and hepatitis C were negative.

In December 2012, the Veteran underwent a VA examination.  The Veteran denied any liver conditions, current hepatitis, or hepatitis since 1959.  He also denied any residuals of his hepatitis condition during service.  He stated that he was not required to take continuous medication for control of a liver condition.  The examiner found that the Veteran did not have any signs or symptoms attributable to a chronic or infections liver disease; that there was no evidence that he was ever diagnosed with hepatitis C; that he did not have any incapacitating episodes due to a liver condition during the prior 12 months; that he did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis; that he was not a liver transplant candidate; that he was not currently hospitalized awaiting a liver transplant; that he had never undergone a liver transplant; that he did not have an injury to the liver; that he did not have any scars related to a liver disorder; and that he did not have any other pertinent physical findings related to a liver disorder.  The examiner reported that laboratory studies were performed in May 2008, and that testing for hepatitis A, hepatitis B, and hepatitis C was negative.  In response to the question of whether the Veteran had or was ever diagnosed with a liver condition, the examiner answered "yes," and indicated that the Veteran was diagnosed with unspecified hepatitis in 1953, 1958, and 1959.  After reviewing the evidence of record, the VA examiner concluded that the Veteran did not have a liver condition at that time.  The examiner explained that the Veteran's laboratory tests were negative for hepatitis A, hepatitis B, and hepatitis C currently, and in the past.  Moreover, the examiner noted that the Veteran denied any residuals of his in-service hepatitis.

In a May 2012 statement, the Veteran reported that he was told that there was no cure for hepatitis but that it could be controlled to the extent that it would be dormant for long periods of time and that he might have relapses that would require hospitalization.  

The Board finds that the medical evidence of record does not support a finding of service connection for hepatitis.  In that regard, there has been no demonstration of a chronic disability manifested by hepatitis or residuals of hepatitis during the period on appeal.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Although the Veteran may have been treated for hepatitis during service, the post-service medical evidence is negative for any diagnoses of or treatment for hepatitis or residuals of hepatitis.  Post-service laboratory testing shows that blood tests for hepatitis A, hepatitis B, and hepatitis C were negative.  The Veteran has consistently denied any symptoms or residuals of hepatitis since 1959, and the December 2012 VA examiner concluded that the Veteran does not have a current liver disability, to include hepatitis or residuals of hepatitis.  

Without a disability, there can be no entitlement to compensation.  Degmetich, 104 F.3d at 1333; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  There is no medical evidence of diagnoses of hepatitis or residuals of hepatitis.  Similarly, the Veteran has not identified any current symptoms which could be attributable to hepatitis or residuals of hepatitis.  

As noted above, although the Veteran is competent to report his symptoms, he is not competent to offer diagnosis or causation on complex medical matters as the record does not reflect that he has had the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran stated in May 2013 that he was told that there was no cure for hepatitis, he has not identified any specific symptoms which he believes are hepatitis or residuals of hepatitis.  Moreover, the Veteran is not competent to diagnose hepatitis or residuals thereof, as the diagnosis of such a disorder requires specialized medical training and expertise.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, the Veteran's lay statements are not sufficient to establish a current diagnosis of hepatitis or residuals of hepatitis. 

As the competent evidence of record does not establish a current diagnosis of hepatitis or residuals of hepatitis, service connection for hepatitis is not warranted.  In view of the foregoing, the Board finds that the preponderance of the evidence is against service connection for the disability at issue.  Therefore, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


